 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    EDUARDO SALAZAR, JENNY MENA,                       No. 2:17-cv-2420-MCE-EFB PS
12                       Plaintiffs,
13              v.                                       FINDINGS AND RECOMMENDATIONS
14    WELLS FARGO BANK, N.A., and
      QUALITY LOAN SERVICING CORP.,
15
                         Defendants.
16

17
            On February 27, 2019, the court dismissed plaintiffs’ complaint with leave to amend.1
18
     The order explained the complaint’s deficiencies, gave plaintiffs thirty days to file an amended
19
     complaint correcting those deficiencies, and warned plaintiffs that failure to file an amended
20
     complaint would result in a recommendation that this action be dismissed. ECF No. 7.
21
            The deadline has passed and plaintiffs have not filed an amended complaint or otherwise
22
     responded to the order.2
23

24
            1
              This action, in which plaintiffs are proceeding in propria persona, was referred to the
25   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
26          2
                Although it appears from the file that plaintiffs’ copies of the order was returned,
27   plaintiffs were properly served. It is a party’s responsibility to keep the court apprised of a current
     address at all times. Pursuant to Local Rule 182(f), service of documents at the record address of
28   the party is fully effective.
                                                          1
 1          Accordingly, it is hereby RECOMMENDED that this action be dismissed, and that the
 2   Clerk be directed to close this case. See Fed. R. Civ. P. 41(b); E.D. Cal. L.R. 110.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, plaintiff may file written objections
 6   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 7   and Recommendations.” Failure to file objections within the specified time may waive the right
 8   to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998);
 9   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   Dated: April 30, 2019.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
